Citation Nr: 1630214	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  14-11 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to August 1982.  He died in July 2009.  The appellant in the current appeal is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that granted service connection for the cause of the Veteran's death and established basic eligibility to Dependents' Educational Assistance (DEA), but implicitly denied entitlement to accrued benefits.  In response to the decision, the appellant filed a statement, received on June 17, 2013, that the RO construed as a notice of disagreement as to the denial of accrued benefits, as evidenced by its issuance of a statement of the case (SOC) in March 2014 addressing the issue of entitlement to accrued benefits.  According to the Veterans Appeals Control and Locator System (VACOLS), a VA Form 9 (Appeal to the Board of Veteran's Appeals) was then filed in April 2014, and the issue was certified for appeal in October 2014.  Although the Board cannot locate in the record currently before it a copy of the VA Form 9, or any other document dated that could be construed as a substantive appeal, the Board will assume for purposes of this appeal that one was in fact filed and that the Board appropriately has jurisdiction over the matter. 


FINDING OF FACT

There is no evidence that the Veteran filed a claim for VA benefits during his lifetime.  



CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met. 38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

At the outset, the Board acknowledges that the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  As will be discussed in further detail below, the Board finds that under the facts of the present case, the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where, as here, the law is dispositive in a matter, the notice provisions of the VCAA have no effect and the VCAA is not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive); Smith v. Gober, 14 Vet. App. 227 (2000) (VCAA has no effect on appeal limited to interpretation of law) aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  

II.  Analysis

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

"[A] pending claim" is defined as "an application, formal or informal, which has not been finally adjudicated."  38 C.F.R. § 3.160(c) (2015).  A "finally adjudicated claim" is one "which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of 1 year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier."  38 C.F.R. § 3.160(d).

There is no evidence of record indicating that the Veteran filed a claim for VA benefits during his lifetime.  He died in July 2009, and his surviving spouse filed a claim for death benefits in July 2010.  The claim was initially denied in October 2010, but, as discussed above, in an August 2012 rating decision, service connection for the cause of the Veteran's death was granted, effective in August 2009.  In addressing entitlement to accrued benefits in the March 2014 SOC, the RO explained that it was denying the claim, in part, because the Veteran had never filed a claim with VA.  The Board finds there to be no evidence of record upon which to conclude otherwise, and the appellant has not alleged that the Veteran had any such claims pending at the time of his death.  Rather, in her June 2013 statement, the appellant argued that a grave error had occurred when the Veteran was discharged from the Navy, stating that the Veteran was determined to be medically unfit for service, which should have qualified him for VA disability benefits.  The Board is sympathetic to the appellant's argument and indeed, by awarding service connection for the cause of the Veteran's death, it is clear that he suffered from disabilities related to service.  However, given that there is no evidence that the Veteran ever filed a claim during his lifetime, the appellant's claim for accrued benefits must be denied as a matter of law because the Veteran had no pending claims at the time of his death.  See Sabonis, supra. 


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


